Case 1:20-cr-00201-KMW Document 35 Filed 01/27/21 Page 1 of 2
Case 1:20-cr-00201-KMW Document 34 Filed 01/25/21 Page 1 of3

| PEDO uaany |

 

 

H POM UMENT

a ee CTRO
Federal Defenders 2D WAGaLbwieT

uane Street-10th Fleor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax 242) 341-0382 —..
OLED: ila 2 £a-«
David E. Patton Seuthern Bisilat OP NO Vor
Executive Director Jennifer L. Brown
Attommey-in-Charge
January 25, 2021

BY ECE

The Honorable Judge Kimba M. Wood
United States District Judge

Southern District of New York MEMO ENDORSED

500 Pearl Street
New York, NY 10007

RE: United States y, Anthony Young
20 Cr, 201 (SMW)

Honorable Judge Wood:

I write on behalf of my client, Anthony Young, to respectfully request that the Court
modify Mr. Young’s bail conditions to allow him to continue to reside with his uncle, Bobby
Wainwright, in New York City. Pretrial services and the Government do not object to this
request. This is Mr. Young’s fourth bail modification request.

On February 27, 2020, Mr. Young was presented in Magistrate Court. The defense
reserved a bail application without prejudice to make a bail argument at a later date. Magistrate
Judge Sarah L. Cave ordered Mr. Young detained. On March 11, 2020, the Government filed an
Indictment in Mr. Young’s case. On March 13, 2020, Mr. Young was arraigned on the
Indictment and a bail hearing was held in Magistrate Court before Magistrate Judge Ona T.
Wang. Magistrate Judge Wang set the following bail conditions:

$50,000 personal recognizance bond to be co-signed by two financially
responsible persons; pretrial supervision as directed by Pretrial Services; drug
testing and treatment as directed by Pretrial Services; surrender all travel
documents with no new applications and travel restricted to the Southern and
Eastern Districts of New York; home detention; GPS location monitoring; no
possession of firearms/destructive devices/other weapons; maintain residence
approved by Pretrial Services and not to change residence; and no contact with
co-defendants outside the presence of counsel.!

 

' There are no co-defendants in Mr. Young’s case.

 
Case 1:20-cr-00201-KMW Document 35 Filed 01/27/21 Page 2 of 2
Case 1:20-cr-00201-KMW Document 34 Filed 01/25/21 Page 2 of 3

Judge Wang further ordered that Mr. Young was to remain detained until all conditions
were met. Pretrial Services did not approve the residence the defense had proposed for Mr.
Young to live during the pendency of his case. As a result, Mr. Young remained incarcerated at
the Metropolitan Correctional Center for nine months.

On October 26, 2020, the Court granted defense counsel’s application to modify Mr.
Young’s bail conditions to allow him to reside in a residential treatment center, Samaritan
Daytop Village, rather than home detention. On November 10, 2020, the Court granted Mr,
Young’s request to modify his bail conditions to remove the condition of GPS location
monitoring in order to facilitate Mr. Young’s immediate release from the Metropolitan
Correctional Center to the residential treatment facility.

On November 12, 2020, Anthony Young was released from the Metropolitan
Correctional Center to Samaritan Daytop Village, a residential treatment services provider for
adults with chronic substance use histories. Weeks later, Samaritan Village determined that Mr.
Young did not need residential treatment. The defense moved the Court to modify Mr. Young’s
bail conditions to mandate that he continue to reside at Samaritan Daytop Village in Jamaica,
Queens, where he had been thriving. In the alternative, the defense requested that the Court allow
Mr, Young to reside temporarily with his uncle, Bobby Wainwright, in New York City, until he
is able to move in with his sister, Janice Young, in Chesapeake, VA. On December 14, 2020, the
Court endorsed the defense’s bail modification request, allowing Mr. Young to reside with his
uncle in New York City temporarily until he is able to move in with his sister in Virginia.

For the past six weeks, Mr. Young has been living with his uncle in the Bronx, In that
time, he has continued the outpatient methadone maintenance program he had been attending
before his arrest in this matter, participating in the virtual program daily, through both one-on-
one and group counseling sessions, While Mr. Young initially intended to move in with his sister
in Virginia, there do not appear to be appropriate substance abuse treatment programs in the area
to serve Mr. Young. The defense expressed concern that a period of transition may leave Mr.
Young without appropriate medication. In light of this information and Mr. Young’s continued
compliance with the conditions of his release, the defense now respectfully requests that the
Court modify Mr, Young’s bail conditions to allow him to continue residing with his uncle in the b rantcaA
Bronx for the pendency of his case. The Government and pretrial services do not object to this
request,

Thank you for your consideration of this request.

Respectfully submitted,

/s/

Marne L. Lenox

Assistant Federal Defender
(212) 417-8721

SO ORDERED: N.Y., N.Y. i|37/2,

 

KIMBA M. WOOD
U.S.D.J.
